This action was brought to recover the value of a quantity of pulp wood, which, it was alleged, was converted by the defendants. The wood was cut by the plaintiff upon a six-hundred-acre tract of land in the town of Forest-port, Oneida county, located upon the north part of the Gouverneur tract. It was seized by an agent of the state and sold to the defendants. The question presented for our determination is as to whether the land on which the wood was cut belonged to the plaintiff or to the People of the state.
The title of the state is derived through a deed of the comptroller executed on the 28th day of March, 1881, based upon a tax sale made by the comptroller in October, 1877, pursuant to chapter 427 of the Laws of 1855, for default in the payment of taxes levied upon this tract of land prior to the year 1871. The deed was recorded in the office of the clerk of Oneida county on the 30th day of June, 1882, in book of Deeds No. 414, on page 471. By section 65 of the act this deed was made presumptive evidence of the regularity of the sale and of all prior proceedings, and no question has here been raised affecting its validity.
The title of the plaintiff was derived through a deed dated the 12th day of December, 1882, executed by the county treasurer of Oneida county, based upon a sale made by such treasurer on the 18th day of August, 1881, for the sum of thirty-nine dollars, on account of a default in the payment of *Page 327 
taxes assessed upon the premises in the year 1880, which sale was made pursuant to chapter 91 of the Laws of 1880, known as the Oneida County Act. This deed was issued to one John Wells, the purchaser, who subsequently conveyed to the plaintiff in this action.
It will be observed that the title of the state was perfected on the 28th day of March, 1881, by the execution of the deed by the comptroller to the people of the state; and that the sale to Wells did not take place until the following August. It, therefore, follows that at the time the sale was made by the county treasurer to Wells the title of the lands was in the state.
It is contended on behalf of the plaintiff that these lands were assessed from year to year after the sale of 1877 down to and including the year 1880, and that by the special act for Oneida county of that year, to which we have referred, the county treasurer was authorized to sell the lands for the non-payment of such taxes. We think that the lands were properly assessed for these years, for the title of the state did not become perfect until the deed was executed. The owner still had the right to redeem during the period fixed by the statute, and during such period the premises were properly assessed so that the owner, upon redemption, could not escape taxation for the intervening years; but after the title of the state had become fully vested through the deed of the comptroller the lands were no longer assessable and no sale could be made thereof except in accordance with the express provisions of the statute. Taxation is for the support of the government, and, except in a few specified cases, none of which are involved in this controversy, it does not tax itself. The inhabitants who enjoy the protection of government in their persons and property are the persons taxed for its support, and the statutes referred to were enacted for the purpose of enforcing the payment by each individual of his proportion of such tax. The comptroller in selling real estate, for the non-payment of taxes, to individuals sells the same, subject to all the claims which the People of the state may have thereon for other taxes, liens or incumbrances *Page 328 
(§ 63 of ch. 427 of the Laws of 1855), but not so when the state takes the title, for then its own taxes and liens merge in the deed and the state reimburses the counties and municipalities for their share of the taxes assessed. When the state took title to these lands on the 28th day of March, 1881, the outstanding lien for taxes of 1880 became merged in the deed, and it became the duty of the comptroller to refund to the county of Oneida the money which it had paid to the state, if any, by reason of such assessment, and to pay over to the county its proportion of the taxes levied upon these lands, but the county thereafter or its treasurer had no power or right to sell the lands to reimburse itself. The law of 1880 authorized the county treasurer of Oneida county to sell the lands of corporations and individuals assessed for taxes which remained unpaid, but it did not authorize him to sell lands which belonged to the state. It, consequently, follows that the sale made by the treasurer to Wells on the 18th day of August, 1881, was without statutory authority and void.
It is now contended that the state is estopped by reason of the acts of its officers. The answer to this contention is, that the act of the treasurer of Oneida county in making the sale was unauthorized, and the state is never estopped by the unauthorized acts of its officers. If the local authorities in the city of Albany should see fit to assess a tax upon the lands upon which the Capitol stands and this should be followed by a sale by the county treasurer, would the state lose title to its Capitol and grounds? Certainly not; no title would pass to the purchaser, for the reason that the acts of the local officers would be without authority and the state cannot be deprived of its property by estoppel or otherwise by the unauthorized acts of such officers.
The order of the Appellate Division should be affirmed and judgment absolute ordered for the defendants upon the stipulation, with costs.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, MARTIN and VANN, JJ., concur.
Ordered accordingly. *Page 329